Title: Sartine to the American Commissioners, 14 July 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, July 14, 1778, in French: The inhabitants of the islands of St. Pierre and Miquelon may receive few or no supplies, and be in great distress, if some of the victualers I have sent are intercepted; and by the time we hear of it there will be no remedy. I have told the local authorities that they may depend on assistance from the United States, and the King would be glad if you would recommend, especially to the government of Boston, sending them supplies.>
